DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104179493 (CN’493) alone.


	With respect to method claim 8, the reference teaches the analogous method as obvious over CN’493 as explained above. 
	With respect to depending claims 9-14, the additional operations,  physical characteristics of the filter medium and the time interval for pushing LCM, and the tests performed are a matter of design choice. The reference teaches various pressure testing. The tests of the Markush groups are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative tests in the system of CN’493, as based on the desired treatment to be applied therewith.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roddy et al. (US 2011/0114318) teaches a system where lost circulation combatting compositions (LCCCs) may comprise a base fluid, a gellable material, and optionally a thixotropic viscosifier. In some embodiments, the LCCC further comprises a bridging material. Such LCCCs may be employed to combat lost-circulation. The LCCC disclosed herein may be further characterized as forming a non-flowable, elastic, and/or plugging gel comprising a three-dimensional network based on new covalent bond formation among the reactant molecules. The LCCC may be designed to prevent the premature loss of fluids deep into the formation away from LCZ prior to formation of a plugging mass.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        1/27/2022